

114 S164 IS: Federal Adjustment of Income Rates Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 164IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Schatz (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo increase the rates of pay under the General Schedule and other statutory pay systems and for
 prevailing rate employees by 3.8 percent, and for other purposes.1.Short titleThis Act may be cited as the Federal Adjustment of Income Rates Act of 2015 or the FAIR Act.2.Adjustment to rates of pay(a)Statutory pay systemsThe adjustment in rates of basic pay for employees under the statutory pay systems (as defined in section 5302 of title 5, United States Code) that takes effect in fiscal year 2016 under section 5303 of title 5, United States Code, shall be an increase of 3.8 percent, and such adjustments shall be effective as of the first day of the first applicable pay period beginning on or after January 1, 2016.(b)Prevailing rate employeesThe adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2016 under sections 5344 and 5348 of title 5, United States Code, shall be equal to the percentage adjustment received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under subsection (a) of this section and 5304 of title 5, United States Code. Prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5 and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of US pursuant to section 5304 of title 5, United States Code, for purposes of this subsection.